ON MOTION TO DISMISS

LAGOA, J.
Appellee, Public Health Trust of Miami-Dade County (“Public Health Trust”), moves to dismiss the appeal filed by Appellant, Leinnette M. Thomas (“Thomas”). The Public Health Trust asserts that the notice of appeal filed by Thomas on July 22, 2013, is untimely and must be dismissed for lack of jurisdiction. We agree.
Thomas appeals from the trial court’s order denying her motion to vacate arbitration, which was rendered on January 24, 2012. “Under Rule 9.110 [Fla. R.App. P.], the ‘[failure to file any notice within the 30-day period constitutes an irremediable jurisdictional defect.’” Rice v. Freeman, 939 So.2d 1144, 1145 (Fla. 3d DCA 2006) (citations omitted). Because Thomas failed to file her notice of appeal within the thirty days prescribed by Rule 9.110(b), this Court lacks jurisdiction to hear the appeal. Richardson v. Miami-Dade Cnty., 983 So.2d 744 (Fla. 3d DCA 2008). Accordingly, we dismiss the appeal for lack of jurisdiction.
APPEAL DISMISSED.